Case 2:20-cv-12372-SFC-DRG ECF No. 62, PageID.4171 Filed 01/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Laila Alizadeh, et al.,

       Plaintiffs,
                                              Civil Case No. 20-12372
v.

Morteza Katebian, et al.,                     Sean F. Cox
                                              United States District Court Judge
      Defendants.
______________________________/

                                ORDER
       GRANTING MOTIONS TO SET ASIDE CLERK’S ENTRIES OF DEFAULT
             AND DENYING MOTIONS FOR DEFAULT JUDGMENT

       Plaintiffs filed this action on August 31, 2020, asserting both federal and state-law

claims. This Court declined to exercise supplemental jurisdiction over any state-law claims and

dismissed those claims without prejudice on September 14, 2020.

       The docket reflects that Clerk’s Entries of Default were entered as to the following

Defendants: 1) Flemington Capital Corporation (ECF No. 18); 2) Morrow GA Investors, LLC

(ECF No. 19); 3) Morteza Katebian (ECF No. 22); 4) Payam Katebian (ECF No. 23); and 5)

Hoseinali Sahebdivani (ECF No. 28).

       All of those Defendants, however, have filed motions asking this Court to set aside those

Clerk’s Entries of Default. (See ECF Nos. 30, 34 & 41).

       Federal Rule of Civil Procedure 55(c) provides that “[f]or good cause shown the court

may set aside an entry of default.” When evaluating either a motion to set aside an entry of

default or a default judgment, the court considers three factors: 1) whether the default was the

result of the defendant’s willful or culpable conduct; 2) whether the plaintiff would be prejudiced

                                                 1
Case 2:20-cv-12372-SFC-DRG ECF No. 62, PageID.4172 Filed 01/13/21 Page 2 of 2




if the default is set aside; and 3) whether the defendant asserts any meritorious defenses to the

claims. United Coin Meter Co., Inc. v. Seaboard Coastline R.R., 705 F.2d 839, 844–45 (6th

Cir.1989).

       “Rule 55(c) leaves to the discretion of the trial judge the decision whether to set aside an

entry of default. However, a strong preference for trials on the merits in federal courts had led to

the adoption of a somewhat modified standard of review where defaults are involved.” Shepard

Claims Service, Inc. v. William Darrah & Associates, 796 F.2d 190, 193 (6th Cir. 1986). In

practice, Courts employ a “lenient standard” in evaluating a request to set aside a default that has

not yet reached a default judgment. Id. Federal courts favor trials on the merits; therefore, “any

doubt should be resolved in favor of the petition to set aside the judgment.” United Coin Meter

Co., 705 F.2d at 846.

       Having reviewed Defendants’ motions seeking to set aside the Clerk’s Entries of Default

entered against them, the Court concludes that they have met that lenient standard. As such, the

Court ORDERS that the Clerk’s Entries of Default entered as to Flemington Capital

Corporation, Morrow GA Investors, LLC, Morteza Katebian, Payam Katebian, and Hoseinali

Sahebdivani are hereby SET ASIDE.

       Given that ruling, this Court DENIES all pending motions seeking the entry of default

judgments against those Defendants (ECF Nos. 24, 25, 43, and 44).

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: January 13, 2021


                                                 2
